Name: 80/445/EEC: Council Decision of 21 April 1980 amending Decision 80/158/EEC as regards the quota for imports into the Federal Republic of Germany of panels of reconstituted wood falling within heading No ex 44.18 of the Common Customs Tariff originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-26

 Avis juridique important|31980D044580/445/EEC: Council Decision of 21 April 1980 amending Decision 80/158/EEC as regards the quota for imports into the Federal Republic of Germany of panels of reconstituted wood falling within heading No ex 44.18 of the Common Customs Tariff originating in Romania Official Journal L 108 , 26/04/1980 P. 0058****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 42 , 18 . 2 . 1980 , P . 1 . COUNCIL DECISION OF 21 APRIL 1980 AMENDING DECISION 80/158/EEC AS REGARDS THE QUOTA FOR IMPORTS INTO THE FEDERAL REPUBLIC OF GERMANY OF PANELS OF RECONSTITUTED WOOD FALLING WITHIN HEADING NO EX 44.18 OF THE COMMON CUSTOMS TARIFF ORIGINATING IN ROMANIA ( 80/445/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC THE FEDERAL REPUBLIC OF GERMANY HAS REQUESTED THAT AMENDMENTS BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER COUNCIL DECISION 80/158/EEC OF 20 DECEMBER 1979 AMENDING FOR 1980 THE IMPORT QUOTAS LAID DOWN BY DECISION 75/210/EEC ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 2 ); WHEREAS THE AMENDMENT REQUESTED DOES NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS , AND SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ANNEX VIII ( C ) TO DECISION 80/158/EEC , THE FIGURE ' 90 500 ' IN RESPECT OF ITEM 7 , ' HOLZSPANPLATTEN ' , ( PANELS OF RECONSTITUTED WOOD ) SHALL BE REPLACED BY ' 95 000 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 21 APRIL 1980 . FOR THE COUNCIL THE PRESIDENT F . PANDOLFI